                           Case 1:15-cr-00623-CM Document 34 Filed 03/09/20 Page 1 of 4
                                                                                                                                                                                      Southern District
F.ederal Defenders                                                                                                                                   52 Duane Street-10th Floor, New York, NY 10007
C)F NEW YORI<, INC.                                                                                                                                            Tel: (212) 417-8700 Pax: (212) 571-0392

                                                                                                                                                                               Southern /)istricl cf Ne111 l'ork
l}wid E. Patton                                       , ....   ~                           .,.,        ~               ..,.    ~

                                              .........    .ll,     •• ,1,,a_,,:,, ... ,...... __...            ,,.,._.. _    ....
                                                                                                                                                                                   Jennifer L. Brown
Executitie Dir-:cror
                                     !1 os~= S:JhY                                                                                                                                   Airorney-i11,C/i11rf{t'

                                     1: DOCUl\:Er,T
                                     I E"'" '7("f'""[);'cilCJ\l
                                          .L.i~ ..._,    l -  n_. n y            .ll, J ..                 "1                        1f .1   •




                                     I   .... - .,. .
                                          •           -        T~       ..., _       -            ~
                                                                                                       -=-~---~-
                                                                                                              o,, ~.-- -
                                                                                                                _...,_,_      •-                 r




                                                                                                                       March 9, 2020


         Honorable Colleen McMahon
         United States Chief Judge
         Southern District of New York
         United States Courthouse
         500 Pearl Street- Suite 2550
         New York, New York 10007

         Re:           United States v. Antonio Brown
                       15 Cr. 623 (CM)

         Your Honor:

                 A supervised release violation hearing for Mr. Brown is scheduled for March 11, 2020.
         For the following reasons, we ask the Court to adjourn the supervised release violation hearing
                                                                                                                                                                                                           '1
                                                                                                                                                                                                          ~
         for approximately two weeks and restore Mr. Brown to supervised release with the additional
                                                                                                                                                                                                          ~
         condition of home detention with electronic monitoring until the date of the adjourned hearing.

         Procedural History

                 After serving a 30 month sentence for possessing a firearm, Antonio Brown began         ~,
                                                                                                                                                                                                           ~
                                                                                                                                                                                                               i   I




         serving a three year term of supervised release on October 26, 2017. On July 8, 2018, Mr. Brown · ",
         was arrested and charged in New York State with several crimes relating to inappropriately
         touching the eight year-old daughter of his girlfriend. He was released on bail and an Order of
         Protection was issued.

                 On August 14, 2019, the Probation Office filed a petition alleging that Mr. Brown had
         violated the conditions of his supervised release based on the New York State charges. 1 The
         statutory maximum penalty for the alleged violations is two years imprisonment.

                       1
                On August 29, 2019, an Amended Violation Petition was filed, adding an allegation that
         he committed a New York State crime by violating an Order of Protection issued on July 8, 2019.
          Case 1:15-cr-00623-CM Document 34 Filed 03/09/20 Page 2 of 4




Honorable Colleen McMahon                                                  Page 2
United States Chief Judge                                                  March 9, 2020
Southern District of New York

Re:     United States v. Antonio Brown
        15 Cr. 623 (CM)


               On August 23, 2019, Mr. Brown was arrested on the supervised release charges
and taken into federal custody. Although he had been granted bail on the underlying state
charges, he was ordered detained by Magistrate Judge Gorenstein on the ground that he was a
danger to the community.

       On January 7, 2020, the· Court scheduled a Violation of Supervised Release hearing for
Mr. Brown for February 6, 2020. The hearing was subsequently adjourned until March 11, 2020.

        The government produced a substantial amount of discovery for the hearing on January ,
2020. On February 24, 2020, the government supplied defense counsel with Jencks Act material
for the witnesses it intends to call at the hearing.

An Adjournment of at least Two Weeks is Necessary to Allow Mr. Brown and his Counsel
to Adequately Prepare for the Violation Hearing

       We are requesting an adjournment of at least two weeks because the recent look-down at
the Metropolitan Correctional Center has prevented counsel from meeting with Mr. Brown to
review the §3500 material and to prepare with him for the hearing.

        The Metropolitan Correctional Center was locked down on February 27, 2020 and no
legal visits were permitted. 1be look-down remained in effect until at least March 8, 2020.

       Neither I, nor my co-counsel, Marisa Cabrera ,wast able to see Mr. Brown until March
6, 2020. On that date, we were able to arrange to have Mr. Brown produced for a legal visit at
the Marshal's lockup at 500 Pearl Street.

       When we did finally get to see Mr. Brown, he was in a very emotional state and it was all
but impossible to discuss the details of his case with him.

         Mr. Brown advised that he had been locked in his cell on the 11 North Unit for 24 hours
a day since February 27, 2020. During that time, he was not allowed to shower. He and his
fellow prisoners received only cold food. No one was allowed any access to the law library or to
any legal materials. He could not contact any family members.

         Mr. Brown began to cry as he described his cell as infested with cockroaches and rats.
Mr. Brown also stated that he had not been receiving Zypreza (a prescribed anti-psychotic) and
had not been able to sleep for the last three days.
                  Case 1:15-cr-00623-CM Document 34 Filed 03/09/20 Page 3 of 4

.   '    't




        Honorable Colleen McMahon                                                   Page 3
        United States Chief Judge                                                   March 9, 2020
        Southern District of New York

        Re:     United States v. Antonio Brown
                15 Cr. 623 (CM)


                Given Mr. Brown's lack of access to his lawyers over the past ten days and the abysmal
        conditions he has been subjected to, an adjournment is necessary for Mr. Brown to receive the
        effective assistance of counsel and a fair hearing.

         Mr. Brown should be Restored to Supervised Release pending his Violation Hearing.

                In light of the appalling conditions at the M.C.C. and the interference with Mr. Brown's
        access to counsel, we ask that the Court restore Mr. Brown to supervised release under the
        original conditions and with an additional condition of home detention with electronic
        monitoring.

                Mr. Brown has been held for about 6 and ½ months on supervised release violation
        charges that allow for a maximum term of imprisonment of two years. lfo has been granted bail
        on the underlying New York State charges. No trial date has been set for his New York State
        case and he was not produced for a March 14, 2020 New York State proceeding because of the
        look-down at the Metropolitan Correctional Center.

               We recognize that the allegations against Mr. Brown are serious. But, Mr. Brown
        strenuously denies that he had any inappropriate contact with his girlfriend's daughter. There is
        no physical evidence to support the charges and neither Administration for Child Services or the
        examining doctor noted any emotional or psychological conditions that would be consistent with
        sexual abuse. Moreover, at the age of 3 8, Mr. Brown has never previously been accused of any
        kind of sexual misconduct or pedophilia.

                Mr. Brown has also demonstrated that he can comply with conditions of release. Prior to
        his arrest, Mr. Brown had completed almost two years of his three year period of supervised
        release. The August 29, 2019 Amended Violation Report notes that he had been maintaining a
        "stable residence" at his mother's home in Brooklyn and that he was working as a barber. The
        report also notes that he had successfully completed a mental health program and that he was
        participating in outpatient drug treatment.

               For the above reasons, allowing Mr. Brown to return to his mother's home with a
        condition of home detention and electronic monitoring would be sufficient to assure the safety of
        the community. Releasing him from prison would also assure his ability to meet with his
        lawyers and prepare his defense.
         Case 1:15-cr-00623-CM Document 34 Filed 03/09/20 Page 4 of 4




Honorable Colleen McMahon                                     Page 4
United States Chief Judge                                     March 9, 2020
Southern District of New York

Re:    United States v. Antonio Brown
       15 Cr. 623 (CM)


                                 Respectfully submitted,

                                    ~-,z_/ ~/-------·
                                 Mark B. Gombiner
                                 Attorney for Antonio Brown

cc: A.U.S.A. Jun Xiang
